DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/23/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1, 2, 5-8, 10, 11, 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2005/0123450, hereinafter Gilbert in view of United States Application Publication No. 2012/0202237, hereinafter Sedoglavich.
Regarding claim 1, Gilbert teaches a method of sorting particles using a microfluidics-based flow cytometry apparatus, the method comprising: flowing a fluid sample (item 160) comprising a plurality of particles suspended in the fluid sample into a channel of a microfluidic chip (paragraph [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip (figures 4a-4d); intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) in the channel of the microfluidic chip thereby focusing the fluid sample while maintaining a laminar fluid flow of the fluid sample and the first sheath fluid flow (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection in the channel (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample into a focused fluid flow and maintaining the laminar fluid flow of the fluid sample (paragraph [0050]), the further focusing causing the plurality of particles suspended in the fluid sample to flow in approximately single file formation (paragraph [0003]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however Gilbert fails to teach interrogating particles in the plurality of particles suspended in the fluid sample individually at an interrogation location in the channel of the microfluidic chip by the emission of electromagnetic radiation; distinguishing the particles in the plurality of particles suspended in the fluid sample based on the interrogating; sorting the particles in the plurality of particles suspended in the fluid sample based on the distinguishing step, the sorting comprising diverting a subset of the plurality of particles suspended in the fluid sample from the focused flow and into one of a plurality of output 
Sedoglavich teaches a cell sorting apparatus which interrogating particles in the plurality of particles suspended in the fluid sample individually at an interrogation location in the channel of the microfluidic chip by the emission of electromagnetic radiation (Sedoglavich, paragraph [0034]); distinguishing the particles in the plurality of particles suspended in the fluid sample based on the interrogating (Sedoglavich, paragraph [0034]); sorting the particles in the plurality of particles suspended in the fluid sample based on the distinguishing step (Sedoglavich, paragraph [0046]), the sorting comprising diverting a subset of the plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0046]) and into one of a plurality of output channels (items 57 and 59), wherein a cross-section and length of each of the plurality of output channels is maintained at a predetermined volume ratio (items 57 and 59 have a fixed size and therefore would have a predetermined volume ratio) to provide a desired hydraulic resistance to provide for the diverting of the subset of the plurality of particles suspended in the fluid sample (there would be a hydraulic resistance as there is a flow through the channels and as the particles are being sorted properly, it would be desired amount); and collecting, from the one of the plurality of output channels, the subset of the plurality of particles diverted from the focused flow (Sedoglavich, paragraphs [0045]-[0046]) so that particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
Regarding claim 2, modified Gilbert teaches wherein the emission of electromagnetic radiation is by an interrogation apparatus (Sedoglavich, items 18 and 128), the interrogation apparatus comprising: a light source (Sedoglavich, item 18) configured to emit a light beam which illuminates and excites said plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0032]).

Regarding claim 6, modified Gilbert teaches wherein deflecting the flexible membrane creates a pressure pulse in a fluid flowing through the channel of the microfluidic chip (Sedoglavich, paragraph [0046]).
Regarding claim 7, modified Gilbert teaches further comprising expelling the subset of the plurality of particles diverted from the focused flow out of a first outlet (Sedoglavich, item 59) of one of the plurality of output channels (Sedoglavich, paragraphs [0045]-[0046]).
Regarding claim 8, modified Gilbert teaches further comprising expelling the focused flow out of a second outlet (Sedoglavich, item 57) of another of the plurality of output channels (Sedoglavich, paragraphs [0045]-[0046]).
Regarding claim 10, Gilbert teaches a method of sorting cells using a microfluidics-based flow cytometry apparatus, the method comprising: flowing the fluid sample (item 160) comprising the plurality of cells suspended in the fluid sample into a channel of a microfluidic chip (paragraphs [0005] and [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip (figures 4a-4d); intersecting the fluid sample with the first sheath fluid flow at a first intersection (figure 4b) in the channel of the microfluidic chip thereby focusing the fluid sample while maintaining a laminar fluid flow of the fluid sample and the first sheath fluid flow (paragraph [0050]); intersecting the fluid sample and the first sheath fluid flow with the second sheath fluid flow at a second intersection in the channel (figure 4c) of the microfluidic chip, thereby further focusing the fluid sample into a focused fluid flow and maintaining the laminar fluid flow of the fluid sample (paragraph [0050]), the further focusing causing the plurality of cells suspended in the fluid sample to flow in approximately single file formation (paragraph [0003]).
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however, Gilbert fails to teach obtaining a sample of live cells: staining the sample of live cells with a dye in a media 
Sedoglavich teaches a cell sorting apparatus which obtaining a sample of live cells (Sedoglavich, paragraph [0058]): staining the sample of live cells with a dye (Sedoglavich, paragraph [0027]) in a media to obtain a fluid sample comprising a plurality of cells suspended in the fluid sample (Sedoglavich, paragraph [0027]); interrogating cells in the plurality of cells suspended in the fluid sample individually at an interrogation location in the channel of the microfluidic chip by the emission of electromagnetic radiation (Sedoglavich, paragraph [0034]); distinguishing the cells in the plurality of particles suspended in the fluid sample based on a physical characteristic of the cells identifiable by the interrogating (Sedoglavich, paragraph [0034]); sorting the cells in the plurality of cells suspended in the fluid sample based on the distinguishing step (Sedoglavich, paragraph [0046]), the sorting comprising diverting a subset of the plurality of cells suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0046]); and into one of a plurality of output channels (items 57 and 59), wherein a cross-section and length of each of the plurality of output channels is maintained at a predetermined volume ratio (items 57 and 59 have a fixed size and therefore would have a predetermined volume ratio) to provide a desired hydraulic resistance to provide for the diverting of the subset of the plurality of particles suspended in the fluid sample (there would be a hydraulic resistance as there is a flow through the channels and as the particles are being sorted properly, it would be desired amount); and collecting, from the one of the plurality of output channels, the subset of the plurality of particles diverted from the focused 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the staining and particle sorting system of Sedoglavich in the apparatus of Gilbert because it would allow for the particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
Regarding claim 11, modified Gilbert teaches wherein the emission of electromagnetic radiation is by an interrogation apparatus (Sedoglavich, items 18 and 128), the interrogation apparatus comprising: a light source (Sedoglavich, item 18) configured to emit a light beam which illuminates and excites said plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0032]).
Regarding claim 14, modified Gilbert teaches wherein diverting the subset of the plurality of particles suspended in the fluid sample from the focused flow (Sedoglavich, paragraph [0046]) further comprises: deflecting by an actuator a flexible membrane when signaled by a detector operating on the microfluidic chip that a cell having a predetermined characteristic is detected in the channel (Sedoglavich, paragraph [0046]).
Regarding claim 15, modified Gilbert teaches wherein deflecting the flexible membrane creates a pressure pulse in a fluid flowing through the channel of the microfluidic chip (Sedoglavich, paragraph [0046]).
Regarding claim 16, modified Gilbert teaches further comprising expelling the subset of the plurality of particles diverted from the focused flow out of a first outlet (Sedoglavich, item 59) of the one of the plurality of output channels (Sedoglavich, paragraphs [0045]-[0046]).
Regarding claim 17, modified Gilbert teaches further comprising expelling the focused flow out of a second outlet (Sedoglavich, item 57) of another of the plurality of output channels (Sedoglavich, paragraphs [0045]-[0046]).
Regarding claim 20, Gilbert teaches a method of sorting components in a fluid sample, the method comprising: flowing the fluid sample (item 160) comprising a plurality of the components into a channel of a microfluidic chip (paragraph [0050]); flowing a first sheath fluid flow (item 120) and a second sheath fluid flow (item 130) into the microfluidic chip; intersecting the fluid sample with the first sheath 
Gilbert teaches generically to pass the aligned particles into a particle sorting system, however, Gilbert fails to teach interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source; distinguishing selected components of the plurality of components based on the interrogating; and sorting the selected components based on the distinguishing step, the sorting comprising diverting the selected components from the focused flowand into one of a plurality of output channels, wherein a cross-section and length of each of the plurality of output channels is maintained at a predetermined volume ratio to provide a desired hydraulic resistance to provide for the diverting of the subset of the plurality of particles suspended in the fluid sample.
Sedoglavich teaches a cell sorting apparatus which interrogating components of the plurality of components at an interrogation location in the microfluidic chip by emitted light induced by a light source (Sedoglavich, paragraph [0034]): distinguishing selected components of the plurality of components based on the interrogating (Sedoglavich, paragraph [0034]); and sorting the selected components based on the distinguishing step (Sedoglavich, paragraph [0046]), the sorting comprising diverting the selected components from the focused flow (Sedoglavich, paragraph [0046]) and into one of a plurality of output channels (items 57 and 59), wherein a cross-section and length of each of the plurality of output channels is maintained at a predetermined volume ratio (items 57 and 59 have a fixed size and therefore would have a predetermined volume ratio) to provide a desired hydraulic resistance to provide for the diverting of the subset of the plurality of particles suspended in the fluid sample (there would be a hydraulic resistance as there is a flow through the channels and as the particles are being sorted properly, it would be desired amount); so that particles can be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).
.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of United States Application Publication No. 2008/0195020, hereinafter Cabuz.
Regarding claims 3 and 4, Gilbert and Sedoglavich teaches all limitations of claim 1; however, they fail to teach pumping the fluid sample by a pumping mechanism from a reservoir into said microfluidic chip; pumping said first sheath fluid flow and said second sheath fluid flow from a sheath fluid reservoir into said first intersection and second intersection of said microfluidic chip; controlling by a computer the pumping of the fluid sample, the first sheath fluid flow, and the second sheath fluid flow into the microfluidic chip.
Cabuz teaches a flow control system in which pumps, reservoirs and processors are utilized for the control sample flow and sheath fluid to control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pumped the fluid sample and sheath fluids from a reservoir controlled by a processor because it would allow for the control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of United States Application Publication No. 2011/0003325, hereinafter Durack.
Regarding claim 9, Gilbert and Sedoglavich teach all limitations of claim 1; however, they fail to teach cryopreserving the collected subset of the plurality of particles diverted from the focused flow.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cryopreserved the collected subset of the plurality of particles diverted from the focused flow because it would allow for sorted sperm cells to await use in an artificial insemination procedure (Durack, paragraph [0073]).

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 10 above, and further in view of Cabuz.
Regarding claims 12 and 13, Gilbert and Sedoglavich teaches all limitations of claim 10; however, they fail to teach pumping the fluid sample by a pumping mechanism from a reservoir into said microfluidic chip; pumping said first sheath fluid flow and said second sheath fluid flow from a sheath fluid reservoir into said first intersection and second intersection of said microfluidic chip; controlling by a computer the pumping of the fluid sample, the first sheath fluid flow, and the second sheath fluid flow into the microfluidic chip.
Cabuz teaches a flow control system in which pumps, reservoirs and processors are utilized for the control sample flow and sheath fluid to control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pumped the fluid sample and sheath fluids from a reservoir controlled by a processor because it would allow for the control of the pressures applied for the hydrodynamic focusing of the system (Cabuz, paragraphs [0089] and [0110]).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Sedoglavich as applied to claim 1 above, and further in view of Durack.

Durack teaches a microfluidic device in which a sterile collection bag which contains the necessary nutrients, reagents and/or other chemicals therein to maintain the cells in a healthy, viable state in the sterile collection bag, and keep them alive and functional, for an extended period of time so that cells could then be used for functional or diagnostic testing (Durack, paragraph [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the collected subset of the plurality of cells diverted from the focused flow in a live state after the collecting because it would allow for cells to be used for functional or diagnostic testing (Durack, paragraph [0059]).
Regarding claim 19, Gilbert and Sedoglavich teach all limitations of claim 10; however, they fail to teach cryopreserving the collected subset of the plurality of cells diverted from the focused flow.
Durack teaches a microfluidic device in which sorted sperm cells are transported to a freezing device, such as a cryogenic freezing machine, to await use in an artificial insemination procedure (Durack, paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cryopreserved the collected subset of the plurality of particles diverted from the focused flow because it would allow for sorted sperm cells to await use in an artificial insemination procedure (Durack, paragraph [0073]).

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Gilbert nor Sedoglavich does not teach that the cross-section and length of each flow path is maintained at a predetermined volume ratio is not found persuasive. The claims provide no specific guidance as to what the predetermined volume ratio is and therefore, as items 57 and 59 have a fixed size the volume ratio for item 57 and 59 would have to be predetermined before producing the device and therefore would read on the instant limitations. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to one of ordinary skill in the art would have not motivation to modify Gilbert’s microfluidic chip with Sedoglavich’s outlets since Gilbert does not provide any examples or reason to have multiple outlets is not found persuasive. The primary reference, Gilbert, does not need to provide a reasoning for adding in the multiple outlets. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reasoning for adding in the multiple outlets is coming from the reference of Sedoglavich and the reasoning that Sedoglavich provides is that it would allow for the particles to be analyzed and sorted based upon the detected particles (Sedoglavich, abstract and paragraph [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796